Name: Commission Regulation (EEC) No 1046/80 of 29 April 1980 amending for the 12th time Regulation (EEC) No 2044/75 as regards the advance fixing of refunds for cheese exported to the United States and Canada
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 111 /6 Official Journal of the European Communities 30 . 4 . 80 COMMISSION REGULATION (EEC) No 1046/80 of 29 April 1980 amending for the 12th time Regulation (EEC) No 2044/75 as regards the advance fixing of refunds for cheese exported to the United States and Canada THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Annex I to Commission Regulation (EEC) No 2044/75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (3), as last amended by Regulation (EEC) No 646/80 (4 ), lists the products and destinations for which advance fixing of the refund is excluded ; Whereas, under the GATT multilateral negotiations, the Community undertook to respect certain prices when exporting cheese to the United States and Canada ; whereas, in order to enable the Community to fulfil the said undertaking and also in order to fore ­ stall speculative activity, it has proved necessary to exclude, until further notice, the possibility of fixing in advance the refund on cheeses intended for export to Zone E and Canada, following the temporary suspension of that possibility in accordance with Commission Regulation (EEC) No 2658/79 (5), as last amended by Regulation (EEC) No 519/80 (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 2044/75, as regards products falling within heading No 04.04 of the Common Customs Tariff, the words 'Austria and Zone D' in the 'Destination ' column are replaced by the words 'Austria, Zone D, Zone E and Canada'. Article 2 This Regulation shall enter into force on 1 May 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 April 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 213 , 11 . 8 . 1975, p. 15 . (4 ) OJ No L 72, 18 . 3 . 1980 , p. 7 . (5 ) OJ No L 304, 30 . 11 . 1979 , p . 36. (6) OJ No L 58 , 1 . 3 . 1980 , p. 69 .